Citation Nr: 0401071	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-09 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include panic disorder, major depressive disorder and 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to July 
1968.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefit sought on appeal. 

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

The veteran claims that his preexisting psychiatric 
disability was aggravated by his period of active military 
service.  He alleges that he refused to give blood during his 
first day of active duty because of an intense phobia of 
needles, which resulted in his being threatened with physical 
violence.  He claims that this incident aggravated an already 
preexisting psychiatric disorder.  Unfortunately, the Board 
finds that additional development is required before it can 
adjudicate the veteran's claim. 

A preexisting injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2003).  It is the Secretary's burden to 
rebut the presumption of inservice aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In this case, the veteran's service medical records show that 
he was treated for a preexisting psychiatric condition.  In a 
letter dated April 18, 1968, a private physician indicated 
that the veteran was seen in February 1967 for nervousness 
after recovering a drowned man from a lake.  It was noted 
that the veteran's symptoms improved over the next few weeks 
with medication.  On March 20, 1967, however, the veteran was 
referred to a mental health clinic after his mother indicated 
that the veteran's symptoms had not improved.

On a report of medical history, dated April 15, 1968, the 
veteran reported chronic nervousness, insomnia, and drinking.  
On April 17, 1968, he was seen for complaints of depression 
and confusion.  He related an incident prior to service in 
which he saw a friend drown because he was unable to save 
him.  He reported that his dead friend was now following him 
around telling him to kill himself.  The veteran was 
hospitalized for further observation.  The diagnosis was 
depressive reaction of the psychotic type.   A Medical Board 
report, dated May 3, 1968, listed a diagnosis of psychotic 
depression reaction, severe, chronic, paranoid type, existed 
prior to service.  The veteran was discharged from active 
duty on July 11, 1968.

In November 2000, the veteran underwent a psychological 
evaluation by S.K., M.D.  Based on an interview with the 
veteran, a review of his records, and findings from a 
psychological evaluation, Dr. S.K. diagnosed the veteran as 
having panic disorder, dysthymic disorder, PTSD in full 
remission, and alcohol dependence in full remission.  
According to Dr. S.K., the veteran had a history of PTSD 
based on the drowning incident.  The veteran's condition 
stabilized until he was drafted into the Army, at which time 
he became psychotic as a result of his fear of needles.  Dr. 
S.K. then concluded that the veteran's stress was not related 
to the drowning but seemed to be secondary to having been 
drafted into the military and facing threats by military 
staff regarding a blood test.  

The veteran underwent a VA psychiatric examination in May 
2002 to determine the etiology of his psychiatric disability.  
After reviewing the claims file and examining the veteran, 
the examiner diagnosed the veteran as having major depressive 
disorder, recurrent; panic disorder without agoraphobia; PTSD 
traits related to nonservice-connected trauma; and alcohol 
dependence in partial remission.  The examiner concluded that 
the veteran's current psychiatric conditions appeared to be 
preexisting conditions and not related to his military 
service.  However, the examiner did not indicate the 
likelihood that the veteran's preexisting psychiatric 
conditions were aggravated by service.  

Accordingly, the case is remanded to the RO for the following 
action:

1.  The claims folder should be again 
referred to the examiner who examined the 
veteran in May 2002, if available; 
otherwise the claims file should be 
forwarded to another suitably qualified 
examiner.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
preexisting psychiatric condition 
permanently increased in severity during 
service, and if so, whether such 
worsening constituted the natural 
progression of the disorder, or whether 
such worsening constituted chronic 
aggravation due to service.  In 
responding to this question, the examiner 
should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to 
be considered "aggravation in service" 
unless the underlying condition, as 
contrasted with symptoms, has worsened.  
If aggravation is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  If the examiner is unable 
to respond the above questions without 
further examination of the veteran, then 
the RO should ensure that the veteran is 
afforded another such VA examination.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

4.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case.  
Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he 


desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



